Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 17/157,682 filed on January 25, 2021.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
No preliminary amendments were filed. Claims 1-22 are currently pending.

Claim Objections
Claims 6-8 are objected to because of the following informalities:
Claims 6-8 terminate with a comma (,) as opposed to a period (.).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“camera module” in claims 1 and 3-21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
However, a reference to specification and drawings fails to clearly and distinctly define the corresponding structure(s) for the various “camera module(s)” recited in the claims. It is unclear if said “module(s)” are comprised of “camera(s)” equipped with separate optical element(s) or the camera(s) and optical element(s) are integrated into a single device. Therefore, the aforementioned claims as well as claims that directly or indirectly depend from them and, therefore, include limitation(s) of their respective base claim(s) are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as indicated below.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 limitation “module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant is referred to the explanation indicated in the above under Claim Interpretation. Therefore, claims 47-77 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Furthermore, claim 2 and claims 4, 6, 8, 10, 12, 14 and 16 that directly or indirectly depend from it are rejected under 35 U.S.C. 112(b) because the claims fail to particularly point out and distinctly claim the subject matter of claimed invention(s).
With respect to claim 2, the claim recites:
“wherein each of said FOV1, said FOV2, and said FOV3 satisfies the following conditions:

where it is unclear if the above-mentioned angles refer to “angular field of view” or “angle of view” where the latter can be measured horizontally, vertically or diagonally of long-focal length, mid-focal length and wide-angle lenses, respectively, of the camera system or something else.
Therefore, claims 2, 4, 6, 8, 10, 12, 14 and 16, lack clarity and are rejected under 35 U.S.C. 112(b) for lack of clarity.
Notwithstanding the rejection of claims 2, 4, 6, 8, 10, 12, 14 and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for lack of clarity, the claim will be examined on merit as best understood and interpreted by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claim 1 if the instant application rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,944,915.
               Although the conflicting claims are not identical, they are not patentably distinct from each other because:
               The patent claims anticipate all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”). This is demonstrated in the following table that shows conflicting claims side by side.

	
Application 17/157,682

Claim 1.  A multi-aperture imaging system for an electronic device, comprising: a first camera module having at least one lens and an angular field of view: FOV1 as wide-angle length camera module, a second camera module having at least one lens and an angular field of view: FOV2 as mid-focal length camera module, and a third camera module having at least one lens and an 


Patent 10,944,915

Claim 1.  A multi-aperture imaging system, comprising: a first camera module having at least one lens and an angular field of view: FOV1 as wide-angle length camera module, a second camera module having at least one lens and an angular field of view: FOV2 as mid-focal length camera module, and a third camera module having at least one lens and an angular field of 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-***, are rejected under 35 U.S.C. 103 as being unpatentable over Hylen et al., US 2007/0014560 A1 (hereinafter “Hylen”) in view of Fomitchov et al., US 2011/0261175 A1 (hereinafter “Fomitchov”).
With respect to claim 1, Hylen discloses a multi-aperture imaging system [abstract, FIG. 1, par. 50], comprising: a first camera module having at least one lens and an angular field of view: FOV1 as wide-angle length camera module [par. 13, wide-angle lens with a relatively short focal length – see also par. 55: “any of a variety of variable power optics can be employed at the intermediate focal plane 18 to create controlled distortion which may then be used to control focus regionally throughout the field of view”, FIG. 4], a second camera module having at least one lens and an angular field of view: FOV2 as mid-focal length camera module [see explanation above and also par. 53: “intermediate focal plane”, FIG. 5], and a third camera module having at least one lens and an angular field of view: FOV3 as long-focal length camera module, wherein said first camera module, said second camera module and said third length camera module are operated coordinately to achieve photographing performances of a predetermined number of depths of field through focal lengths of said first, second and third camera modules, and arranged in such a manner that said FOV1 > said FOV2 > said FOV3 and a portion of a field of view area of said FOV1 is covered by a portion of a field of view area of said FOV2, while a portion of a field of view area of said FOV2 is covered by a portion of a field of view area of said FOV3 [FIGS. 4-6: where FIG. 4 shows FOV1, FIG. 5 shows FOV2 and FIG. 6 shows FOV3; accordingly FOV1 > FOV2; FOV2 > FOV3]. Also, it is well-known and common knowledge in the art of photography that the depth of field of a wide-angle  camera that has a relatively short focal length is 
With respect to claim 2, Hylen, in view of Fomitchov, disclose most of the limitations of the claim as noted in the above rejection of claim 1 and further discloses wherein each of said FOV1, said FOV2, and said FOV3 satisfies the following conditions:
10° ≤ said FOV3 ≤ 40°, 25°≤ said FOV2 ≤ 90°, and 50°≤ said FOV1 ≤ 180° [FIGS. 4-6 – given that the angle of view is defined as the arctangent of a ratio of the image size (e.g., diameters of circles in FIG. 4 for FOV1, FIG. 5 for FOV2, and FIG. 6 for FOV3) to the distance of the objective lens to the image, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to adjust the axial location of the objective lens to arrive at the above ranges; 
With respect to claim 3, Hylen, in view of Fomitchov, disclose most of the limitations of the claim as noted in the above rejection of claim 1 and further discloses wherein at a position distanced from an end surface of said at least one lens of said first camera module for ≥5 cm, said field of view area of said FOV3 is at least partially covered and included by said field of view area of said FOV2 [par. 13 – ref. to 400 mm and also FIGS. 4-6, where the circle in FIG. 6 can be included in the circle in FIG. 5 which in turn can be included in the circle in FIG. 4].
With respect to claim 4, Hylen, in view of Fomitchov, disclose most of the limitations of the claim as noted in the above rejection of claim 2 and further discloses wherein at a position distanced from an end surface of said at least one lens of said first camera module for ≥ 5 cm, said field of view area of said FOV3 is at least partially covered and included by said field of view area of said FOV2 [par. 13 – ref. to 400 mm and also FIGS. 4-6, where the circle in FIG. 6 can be included in the circle in FIG. 5 which in turn can be included in the circle in FIG. 4].
With respect to claim 5, Hylen, in view of Fomitchov, disclose most of the limitations of the claim as noted in the above rejection of claim 1 and further discloses wherein at a position distanced from said end surface of said at least one lens of said first camera module for ≥ 20 cm, a center of a section of said field of view area of said second camera module and a center of a section of said field of view area of said first camera module are coincided [par. 13 – ref. to 400 mm and also FIGS. 4-6, where the center of circles in FIGS. 4-6 are co-located].

With respect to claim 7, Hylen, in view of Fomitchov, disclose most of the limitations of the claim as noted in the above rejection of claim 3. Furthermore, Fomitchov discloses wherein at a position distanced from said end surface of said at least one lens of said first camera module for ≥ 20 cm [Hylen, par. 13 – see note in the above rejection of claim 5], a center of a section of said field of view area of said second camera module and a center of a section of said field of view area of said first camera module are coincided [Fomitchov, FIGS. 2-3, par. 21 noting that Fomitchov discloses an adjustable optical system wherein field of view, position of focal plane and size of the optical aperture can be independently adjusted]. Therefore, the claim is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 1.

With respect to claim 9, Hylen, in view of Fomitchov, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Fomitchov discloses wherein at a position distanced from said end surface of said at least one lens of said first camera module for ≥20 cm [Hylen, par. 13 – see note in the above rejection of claim 5], a radius of said field of view area of said second camera module is R2 and a distance between an optical axis of said second camera module and an optical axis of said first camera module is I2, wherein I2/R2 ≤ 0.125 [Fomitchov, FIGS. 2-3, noting that Fomitchov’s adjustable optical system comprises cameras that share optical axes, i.e. I2 = 0 and therefore, I2/R2 = 0 and the inequality is satisfied]. Therefore, the claim is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 1.

With respect to claim 11, Hylen, in view of Fomitchov, disclose most of the limitations of the claim as noted in the above rejection of claim 3. Furthermore, Fomitchov discloses wherein at a position distanced from said end surface of said at least one lens of said first camera module for ≥20 cm [Hylen, par. 13 – see note in the above rejection of claim 5], a radius of said field of view area of said second camera module is R2 and a distance between an optical axis of said second camera module and an optical axis of said first camera module is I2, wherein I2/R2 ≤ 0.125 [Fomitchov, FIGS. 2-3, noting that Fomitchov’s adjustable optical system comprises cameras that share optical axes, i.e. I2 = 0 and therefore, I2/R2 = 0 and the inequality is satisfied]. Therefore, the claim is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 1.

With respect to claim 13, Hylen, in view of Fomitchov, disclose most of the limitations of the claim as noted in the above rejection of claim 5. Furthermore, Fomitchov discloses wherein at a position distanced from said end surface of said at least one lens of said first camera module for ≥20 cm [Hylen, par. 13 – see note in the above rejection of claim 5], a radius of said field of view area of said second camera module is R2 and a distance between an optical axis of said second camera module and an optical axis of said first camera module is I2, wherein I2/R2 ≤ 0.125 [Fomitchov, FIGS. 2-3, noting that Fomitchov’s adjustable optical system comprises cameras that share optical axes, i.e. I2 = 0 and therefore, I2/R2 = 0 and the inequality is satisfied]. Therefore, the claim is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 1.

With respect to claim 15, Hylen, in view of Fomitchov, disclose most of the limitations of the claim as noted in the above rejection of claim 7. Furthermore, Fomitchov discloses wherein at a position distanced from said end surface of said at least one lens of said first camera module for ≥ 20 cm [Hylen, par. 13 – see note in the above rejection of claim 5], a radius of said field of view area of said second camera module is R2 and a distance between an optical axis of said second camera module and an optical axis of said first camera module is I2, wherein I2/R2≤0.125 [Fomitchov, FIGS. 2-3, noting that Fomitchov’s adjustable optical system comprises cameras that share optical axes, i.e. I2 = 0 and therefore, I2/R2 = 0 and the inequality is satisfied]. Therefore, the claim is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 1.

With respect to claim 19, Hylen in view of Fomitchov, disclose all the limitations of claim 1. Furthermore, Fomitchov discloses wherein at a position distanced from an end surface of said at least one lens of said second camera module for ≤10 cm, a center of a section of a field of view area of said first camera module and a center of a section of a field of view area of said second camera module are coincided [Fomitchov, FIGS. 2-3, noting that Fomitchov’s adjustable optical system comprises cameras that share optical axes and therefore the field of views of said camera are coincided]. Therefore, the claim is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 1.
With respect to claim 20, Hylen, in view of Fomitchov, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Fomitchov discloses wherein at a position distanced from an end surface of said at least 
With respect to claim 21, Hylen in view of Fomitchov, disclose all the limitations of claim 1. Furthermore, Fomitchov discloses wherein a ratio of equivalent focal lengths of said third camera module and said first camera module is ≥ 4 [Fomitchov, FIGS. 2-3, noting that Fomitchov’s adjustable optical system such that focal lengths can be adjusted such that the claimed inequality is satisfied]. Therefore, the claim is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 1.
With respect to claim 22, Hylen in view of Fomitchov, disclose all the limitations of claim 1. Furthermore, Fomitchov discloses wherein a ratio of an equivalent focal length of said second camera module and an equivalent focal length of said first camera module is ≥ 3 [Fomitchov, FIGS. 2-3, noting that Fomitchov’s adjustable optical system such that focal lengths can be adjusted such that the claimed inequality is satisfied]. Therefore, the claim is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 1.
s 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hylen in view of Fomitchov, as applied to claim 1, and further in view of Okuda et al., US 2019/0329721 A1 (hereinafter “Okuda”).
With respect to claim 17, Hylen in view of Fomitchov, disclose all the limitations of claim 1. But Hylen and Fomitchov, alone or in combination, do not explicitly disclose wherein a distance between an optical axis of said second camera module and an optical axis of said third camera module is said I2, wherein 1 cm ≤ said I2 ≤ 3 cm. However, Okuda discloses wherein a distance between an optical axis of said second camera module and an optical axis of said third camera module is said I2, wherein 1 cm ≤ said I2 ≤ 3 cm [FIG. 2, claim 2, three optical axes At, An and Aw can be set apart such that the claimed inequality is satisfied]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Hylen and Fomitchov with Okuda with the motivation to devise a method and apparatus to devise a multi-aperture camera system with separate optical axes directed to capture a scene [Okuda: FIG. 2].
With respect to claim 18, Hylen in view of Fomitchov, disclose all the limitations of claim 1. Furthermore, Okuda discloses wherein at a position distanced from an end surface of said at least one lens of said second camera module ≤ 3 cm, a field of view area of said FOV2 is at least partially covered and included by a field of view area of said FOV1 [FIG. 2, claim 2, three optical axes At, An and Aw can be set apart such two of the fields of views of the three cameras have an overlap]. Therefore, the claim is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 17.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Border et al., US 2008/0219654 A1, discloses camera system with multiple lenses.
Parulski et al., US 2008/0218611 A1, discloses method and apparatus for dual lens camera.
Pan et al., US 20070236595 A1, discloses method for improving stitching accuracy with lens distortion correction.
Hylen, US 6,167,206 A, discloses image modifiers for use in photography.
Goosey, US 6,377,404 B1, discloses reverse telephoto zoom lens.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485